Citation Nr: 0202321	
Decision Date: 03/12/02    Archive Date: 03/15/02

DOCKET NO.  98-00 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1. Entitlement to an increased original evaluation for burn 
scars of the right hand, currently evaluated 10 percent.

2. Entitlement to an increased (compensable) original 
evaluation for burn scars of the left hand.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1969 to 
March 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  
In May 1997, the RO denied the veteran's claims of 
entitlement to service connection for the following: 
bilateral knee disorder, temporary blindness, head injury 
residuals, back injury residuals, skin condition, hearing 
loss and tinnitus, neck injury residuals, bilateral hand burn 
residuals, and arthritis.  The veteran perfected an appeal of 
this decision.

In May 1999, the Board remanded the case for further 
development.  In April 2000, the RO granted service 
connection for burn scars of the right hand, assigning a 10 
percent evaluation, and for burn scars of the left hand, 
assigning a noncompensable evaluation.  The veteran 
subsequently perfected an appeal with regard to these 
evaluations.

In September 2000, the Board remanded the following claims to 
the RO for additional development: entitlement to service 
connection for a low back disorder and entitlement to 
increased evaluations for service-connected burns of the 
right and left hands.  The Board also denied the following 
claims as not well-grounded: bilateral knee disorder, 
temporary blindness, bilateral hearing loss and tinnitus, 
residuals of neck injury, residuals of head injury, skin 
disorder and arthritis, other than of the low back.  The 
Board notes that this basis for denial no longer exists.  
Further, claims denied as not well-grounded between July 14, 
1999 and November 9, 2000, can be readjudicated upon the 
request of the Claimant or on the Secretary's own motion as 
if the denial had not been made.  See 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2001).  
The Board refers the above-referenced matters to the RO for 
the appropriate action.

In August 2001, the RO granted service connection for 
residuals injury of lumbar spine and assigned a 40 percent 
evaluation.  As service connection has been granted for a low 
back disorder, this issue is no longer before the Board.  The 
August 2001 decision also continued the 10 percent evaluation 
for burn scars of the right hand and the noncompensable 
evaluation for burn scars of the left hand.  The case has 
since returned to the Board.


FINDINGS OF FACT

1. The RO has obtained all evidence necessary for an 
equitable disposition of the veteran's appeal.

2. The veteran's burn scars are on the palmar surfaces of the 
mid and proximal phalanges of digits two through five of 
the right hand and on the dorsal surface of the left hand.  
The total area of the scars is less than one square foot.

3. The burn scars on the veteran's hands are not tender to 
palpation and not ulcerative.  

4. There are no objective limitations of movement or other 
visible or palpable deformities of the veteran's hands.  
The veteran does have some give way weakness, particularly 
in the intrinsic muscles of the right hand.  

5. The veteran has not submitted evidence tending to show 
that his service-connected burn scars of the right and 
left hands are unusual, require frequent periods of 
hospitalization or cause unusual interference with work 
other than that contemplated within the schedular 
standards.  


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for 
burn scars of the right hand have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.73, 4.118 
Diagnostic Codes 7802, 7803, 7804 and 7805 (2001).  

2. The criteria for a 10 percent evaluation for burn scars of 
the left hand are met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.73, 4.118 Diagnostic Codes 7802, 7803, 7804 
and 7805 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran was notified of the evidence 
necessary to warrant an increased (compensable) evaluation 
for burn scars in the May 2000 statement of the case (SOC), 
the August 2001 rating decision and the August 2001 
supplemental statement of the case (SSOC).  The Board 
concludes that the discussions in the rating decision, the 
SOC, and the SSOC, adequately informed the veteran of the 
evidence needed to substantiate his claims and complied with 
VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  In this 
regard, the veteran has submitted various private medical 
records from Lovelace Health Systems in support of his 
claims.  The veteran has not identified additional records 
which need to be obtained.  Further, in keeping with the duty 
to assist, the veteran was provided a VA general examination 
in February 2000 and a VA scars examination in March 2001.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

The veteran contends that the 10 percent evaluation assigned 
for burn scars of the right hand and the noncompensable 
evaluation assigned for burn scars of the left hand do not 
adequately reflect the severity of his disabilities.  The 
veteran disagrees with evaluating his disabilities based on 
the area of the injury and argues that his chronic hand pain 
should be considered.
 
In September 1969, the veteran was in Vietnam and sustained 
burns to his hands as he was setting out trip flares.  He 
suffered second degree burns to the right hand, palmar 
surface, and to the left hand, thumb and the forefinger 
extensor surface.  The burns were debrided on the U.S.S. 
Repose and the veteran was sent to Japan for further 
treatment.  Subsequently, he was transferred to the U.S. 
Naval Hospital in Bethesda for physical therapy.  The veteran 
was discharged in December 1969 to full duty.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
1991).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2001); Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2001), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, however, because the appeal ensues from the 
veteran's disagreement with the evaluations assigned in 
connection with the original grant of service connection, the 
potential for the assignment of separate, or "staged" 
ratings for separate periods of time, based on the facts 
found, must be considered.  Fenderson v. West, 12 Vet. App. 
119 (1999). 

The RO ascertained the severity of the veteran's second 
degree burn scars pursuant to Diagnostic Code 7802.  Under 
this provision, second degree burn scars covering an area or 
areas approximating 1 square foot warrant a 10 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2001).  
A note to this provision refers to note (2) under Diagnostic 
Code 7801 which provides that ratings for widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined.  Id.; see 38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2001).  

Considering any possibly applicable schedular criteria, a 10 
percent evaluation is warranted for scars, superficial, 
poorly nourished, with repeated ulceration.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (2001).  A 10 percent 
evaluation is also warranted for scars, superficial, tender 
and painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2001).  Additionally, scars may be 
evaluated on the limitation of function of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (2001).

In December 1997, the veteran was seen at Lovelace Health 
Systems for various complaints, including numbness over his 
hands.  The veteran reported sustaining burns over his hands 
approximately 30 years ago and that he noticed some sensory 
loss which has become progressively worse and he is losing 
his grip and getting clumsy with objects.  On examination, 
there was dullness of his fine touch over both hands, more of 
a sensory loss distribution.  There was no atrophy and grip 
seemed normal.  Assessment included "[n]umbness of his hands 
most likely secondary to prior history of burns."  The 
veteran was referred to the hand clinic.  

In February 1998, the veteran was seen at Lovelace for 
complaints of right hand numbness and weakness.  On physical 
examination, his hands were noted to be incredibly well 
muscled and with good effort he was able to sustain all 
movements well.  Sensory examination showed decreased 
pinprick in all digits of the right hand.  Vibration and 
position sense were normal in the hands.  Electrical studies 
were normal on the right side for median and ulnar nerve 
problems.

In March 1998, the veteran was seen at Lovelace.  The report 
indicates that the veteran has had intermittent sensory 
symptoms in his hands for about 5 years which seems to be 
getting worse but he is functioning normally.  The examiner 
noted that she has done an MRI and nerve conduction studies 
but has not identified a disease process.  

In April 1998, the veteran was evaluated at Lovelace for his 
complaints of right hand pain.  He reported that his hand had 
been hurting for about two years and it seems like it cramps 
up during the day.  He also reported a loss of temperature 
sensation in his hand.  Physical examination of the right 
wrist and fingers was normal. 

In October 1998, the veteran was seen again at Lovelace for a 
routine follow-up visit.  It was noted that the veteran has 
paresthesias in his hands and that he is taking Elavil.  

In February 2000, the veteran underwent a VA general medical 
examination.  The veteran complained of residual problems 
from the burns to his hands, mostly on the right.  The 
veteran is right handed.  On physical examination, the 
veteran's skin was normal except for the presence of scars on 
the right hand palmar surface from the burns, which are flat, 
nontender and a lighter color than the normal skin.  They 
were not keloidal or depressed.  Two scars were found on the 
mid palm and scars on the interdigit between the thumb and 
index finger and between the index finger and the third 
finger.  Examination of the muscles and joints of the upper 
extremities was negative.  On neurological examination, there 
was no gross motor or sensory deficit, except that it was 
noted that:

[T]he veteran claims his sensation to 
touch is diminished on the palmar surface 
of his right hand, and he complains of 
chronic pain on the palm of his right 
hand.  There is also a mild complaint of 
diminished sensation to touch in the left 
hand, with discomfort in the palm of his 
left hand.  Strength of upper and lower 
extremities was normal.  Right hand push 
does not reveal any weakness, as well as 
the left hand.  

Assessment was as follows:

Second-degree burn scars, right hand, 
palmar surface, and left hand, thumb and 
forefinger, secondary to a trip flare 
burn injury, with residual subjective 
minimal sensation in both hands, palmar 
side, and chronic discomfort and pain, 
more on the right palm.  He is currently 
on medication.

In March 2001, the veteran underwent a VA scar examination by 
a board-certified neurologist.  The veteran's claims folder 
and medical records were reviewed.  The examiner noted that 
the scars had to be pointed out by the veteran as they were 
not particularly notable.  The scars are on the palmar 
surfaces of the mid and proximal phalanges of digits two 
through five of the right hand and on the dorsal surface of 
the left hand.  The total area is considerably less than one 
square foot.

The veteran reported chronic pain from the scars, worsened by 
cold weather and that in the winter they "blister up and 
chap off."  He indicated that because of the pain, he is 
subjectively unable to do many things.  He reported that 
sometimes he is not able to feel what he is holding in his 
hand.  The examiner noted that there was no tenderness to 
palpation and no objective evidence of numbness in this 
distribution.

Regarding limitation of function, the examiner found no 
objective limitations of movement such as contractures or 
other visible or palpable deformities.  The veteran had 
active full range of motion.  However, the examiner noted 
that on muscle functional testing within the intrinsic 
muscles of the hand, the veteran had give way weakness, 
particularly in the right hand.  The examiner further 
explained that:

"Give way weakness" is a recognized 
term meaning that the patient initially 
shows full strength, and then "gives 
way."  It implies that the neuro-
muscular apparatus is intact, and that 
pain or whatever else may cause the 
[veteran] to sustain less than full 
strength.

Burn Scars of the Right Hand

As indicated, the severity of the burn scars to the veteran's 
right hand was ascertained pursuant to Diagnostic Code 7802.  
A compensable evaluation under this provision requires second 
degree burn scars covering an area or areas approximating 1 
square foot.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2001).  
According to the March 2001 VA examination, the area of the 
scars is considerably less than 1 square foot.  
Notwithstanding, the RO has assigned a 10 percent evaluation 
under this provision and given the veteran's subjective 
complaints of chronic pain and the fact he is right handed, 
the Board will not disturb this evaluation.  The Board notes 
that the veteran is currently receiving the maximum schedular 
evaluation under Diagnostic Code 7802; therefore, an 
evaluation in excess of 10 percent is not available under 
this provision.

In determining whether the burn scars of the right hand 
warrant a separate, compensable evaluation under any other 
diagnostic codes applicable to scars, the Board has 
considered the VA examination reports as well as the fact 
that the veteran received treatment at a private facility in 
1997 and 1998 and underwent extensive workup for the 
complaints of pain in his hands.  The Board notes that the 
veteran complains of chronic pain in his hands and apparently 
takes medication at night to help relieve this.  Despite 
these subjective complaints of pain, there is no medical 
evidence in the private records or the VA examinations of 
repeated ulceration or that the scars on the right hand are 
objectively tender and painful.  As such, the veteran would 
not be entitled to a compensable evaluation under either 
Diagnostic Code 7803 or 7804.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804 (2001).
 
Scars may also be rated on limitation of the function of the 
part affected.  See 38 C.F.R. § 4.118, Diagnostic Code 7805.  
The March 2001 VA examination indicates that the veteran has 
some give way weakness particularly in the intrinsic muscles 
of the right hand.  Diagnostic Code 5309 sets forth criteria 
for evaluating injuries to intrinsic muscles of the hand.  
This provision applies to the intrinsic muscles that 
supplement the function of the forearm muscles.  The 
intrinsic muscles of the hand include the Thenar eminence; 
short flexor, opponens, abductor and adductor of thumb; 
hypothenar eminence; short flexor, opponens and abductor of 
little finger; 4 lumbricales; 4 dorsal and 3 palmar 
interossei.  38 C.F.R. 4.73, Diagnostic Code 5309 (2001).  A 
note to this provision provides that the hand is so compact a 
structure that isolated muscle injuries are rare, being 
nearly always complicated with injuries of bones, joints, 
tendons, etc.  The disability is rated on limitation of 
motion, with a minimum of 10 percent.  Id.

Despite noting give way weakness, according to the March 2001 
VA examination, there are no objective limitations of 
movement and the veteran demonstrates an active full range of 
motion.  As such, an evaluation in excess of 10 percent for 
limitation of function is not warranted.

In evaluating the veteran's burn scars to the right hand, the 
Board has specifically considered whether he is entitled to a 
staged rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  It is the Board's conclusion, however, that at no 
time since service connection was established has his 
disability been more than 10 percent disabling.  
Consequently, a staged rating is not warranted.

Burn Scars of the Left Hand

The severity of the burn scars of the left hand was also 
ascertained pursuant to Diagnostic Code 7802 and a 
noncompensable evaluation was assigned.  Based on the March 
2001 examination, the area of the burn scars is considerably 
less than one square foot and therefore, a compensable 
evaluation under this provision is not warranted.  See 
38 C.F.R. § 4.118, Diagnostic Code 7802 (2001).

Based on the medical evidence of record, there is no 
indication that the burn scars on the veteran's left hand are 
poorly nourished with repeated ulceration.  Therefore, a 
compensable evaluation under Diagnostic Code 7803 is not 
warranted.  See 38 C.F.R. § 4.118, Diagnostic Code 7803 
(2001).  Similarly, while the veteran complains of pain 
associated the burn scars on his left hand, on examination in 
February 2000 and in March 2001, there was no tenderness to 
palpation and consequently a compensable evaluation is not 
warranted under Diagnostic Code 7804.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2001).

However, as was previously discussed in relation to the right 
hand, scars may also be rated on limitation of the function 
of the part affected.  See 38 C.F.R. § 4.118, Diagnostic Code 
7805.  The March 2001 VA examination indicates that the 
veteran has some give way weakness.  Though this affects the 
intrinsic muscles of the right hand "particularly", it also 
affects the left hand.  Diagnostic Code 5309 sets forth 
criteria for evaluating injuries to intrinsic muscles of the 
hand.  This provision applies to the intrinsic muscles that 
supplement the function of the forearm muscles.  The 
intrinsic muscles of the hand include the Thenar eminence; 
short flexor, opponens, abductor and adductor of thumb; 
hypothenar eminence; short flexor, opponens and abductor of 
little finger; 4 lumbricales; 4 dorsal and 3 palmar 
interossei.  38 C.F.R. 4.73, Diagnostic Code 5309 (2001).  A 
note to this provision provides that the hand is so compact a 
structure that isolated muscle injuries are rare, being 
nearly always complicated with injuries of bones, joints, 
tendons, etc.  The disability is rated on limitation of 
motion, with a minimum of 10 percent.  Id.

The veteran complains of pain associated with the burn scars 
on his left hand.  Resolving doubt in the veteran's favor, 
the Board finds that the give way weakness is objective 
evidence of limitation of function in the left hand and 
though range of motion is essentially normal, warrants a 
minimal compensable evaluation under Diagnostic Code 5309.  
See 38 C.F.R. § 4.118, Diagnostic Code 7805 (2001); see also 
38 C.F.R. § 4.73, Diagnostic Code 5309 (2001).  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2001).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for the burn scars on his 
hands and there is no indication that they have a marked 
interference with employment.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action.  VAOPGCPREC 6-96 (1996).

In conclusion, the preponderance of evidence is against an 
evaluation in excess of 10 percent for burn scars of the 
right hand and favors a 10 percent evaluation for burn scars 
of the left hand.


ORDER

An original evaluation in excess of 10 percent for burn scars 
of the right hand is denied.

An original 10 percent evaluation for burn scars of the left 
hand is allowed, subject to the regulations governing the 
award of monetary benefits.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

